Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 5 has been cancelled; claims 7-8 and 20 have been amended, claims 1-3, 6-9, and 11-22 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous objection of specification is withdrawn since claim 5 has been cancelled in view of the Applicant’s “Arguments/Remarks with amendment” filed on 10/12/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11-13, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (US 7972451 B2, thereafter US’451).
US’451 is applied to the instant claims 1-3, 6-9, 11-13, and 16-22 for the same reason as stated in the previous office action dated 7/13/2022.
Regarding the amended features in the instant Claims 7-8 and 20, which do not change the scope of the instant claims. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over of US’451 in view of Ueda et al (US 5,762,723, thereafter US’723).
US’451 in view of US’723 is applied to the instant claims 14-15 for the same reason as stated in the previous office action dated 7/13/2022.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-3, 6-9, and 11-22 have been fully considered but they are not persuasive.
The Applicant’s arguments have been summarized as following
1, The Applicant has picked up several examples (#80, #92, #159, #169, and #183 in table 1 on page 8 of the Applicant’s “Arguments/Remarks” filed on 10/12/2022) in the prior art Ueda et al (US’451) to show the criticality of Mn and V amounts in term of the hardness. The Applicant provides examples  (#36-37, #66-67, #103, #122, #142, #151, #160, and 171 in table 2 on page 10 of the Applicant’s “Arguments/Remarks” filed on 10/12/2022) meet the claimed hardness, however these examples do not have composition ranges as claimed in the instant invention. 
2, The Examples with claimed hardness in Ueda et al (US’451) do not include the claimed Mn and V as claimed in the instant claims.
3, The second prior art Ueda et al (US’723) does not satisfy the deficiencies of  Ueda et al (US’451).
In response:
Regarding the argument 1, Firstly, as shown in the following table, Steel # 50 in table 11 (corresponding to #103 in table 13)  of US’451 has the claimed microstructure and properties as recited in the instant claims. Therefore the claimed narrow composition ranges including C, Si, Mn, Cr, V, and Fe do not have criticality in term of the argued properties and/or microstructures. Secondly, as shown in the comparison table following, all of the alloy compositions disclosed in Ueda et al (US’451) including C, Mn, and V are very close or overlap the claimed alloy composition ranges, which create a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of the claimed composition from the disclosures of Ueda et al (US’451) since Ueda et al (US’451) teaches the same pearlitic track part (Abstract, examples, and Figs.) with pearlitic structure without formation of pro-eutectoid cementite  for railway vehicles application throughout whole disclosing ranges.
Element
From instant Claims 1-2 and 17-18 (in wt.%)
US’451 (in wt.%)
Steel # 50 in table 11; corresponding to #103 in table 13
overlapping range
(in wt.%)
C
0.98-1.17 (cl.1)
1.19
Adjusted: 0.65-1.40
Very close to 1.17
Overlapping: 0.98-1.17
Mn
0.90-1.35
0.58
Adjusted: 0.05-2.0
overlapping
0.90-1.35
Si
0.70-1.10
0.58
Adjusted: 0.05-2.0
overlapping
0.70-1.10
Cr
0.15-0.70
0.20
0.15-0.70
V
0.07-0.20
Trace amount
Adjusted: 0.005-0.50
overlapping
0.07-0.20
Fe
Balance
balance
balance
Hardness
>460 HB(=484 HV)
485 HV
485 HV
Elongation
>8%
10.3
10.3
Microstructure
P + free of Cementite
P
P


Regarding the argument 2, although Steel # 50 in table 11; corresponding to #103 in table 13 of Ueda et al (US’451) does not specify the amount of claimed Mn and V, but the example provides the claimed microstructure and properties as recited in the instant claims. The adjustable range of Mn and V disclosed in US’451 overlap the claimed alloy composition ranges, which create a prima facie case of obviousness. MPEP 2144 05 I.
Regarding the argument 3, Ueda et al (US’723) is cited for the controlling the acceleration cooling condition by cooling medium. The motivation and reason for combination of Ueda et al (US’723) with Ueda et al (US’451) can refer to the previous office action dated 7/13/2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734